DC Blues v. Teamster Local 767 and Teamster Union



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-271-CV





DC BLUES	APPELLANT



V.



TEAMSTER LOCAL 767 	APPELLEES

AND TEAMSTER UNION	



------------



FROM THE 153
RD
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant DC Blues appeals from the trial court’s judgment signed July 26, 2004.  No postjudgment motion was filed to extend the appellate deadline.  Therefore, Appellant’s notice of appeal was due August 25, 2004.
(footnote: 2)  It was not filed until August 30, 2004.  No motion to extend the time for filing the notice of appeal was filed, but under 
Verburgt
,
(footnote: 3) when a notice of appeal is filed within fifteen days after its due date, we imply a corresponding motion to extend the time for filing the notice of appeal.
(footnote: 4)  Appellant still has the burden, however, to offer a reasonable explanation for filing the notice of appeal late.
(footnote: 5)
	Because the notice of appeal was untimely, we sent a letter to Appellant requesting a response showing a reasonable explanation for the late filing of the notice of appeal, as it appeared we lacked jurisdiction.  We did not receive a response.  Because Appellant failed to offer a reasonable explanation for filing its notice of appeal late, we dismiss this case for want of jurisdiction.
(footnote: 6)
									PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: December 9, 2004

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.1.


3:Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).


4:See 
Tex. R. App. P.
 10.5(b), 26.3 (providing appellate court may extend deadline if motion requesting extension and notice of appeal are filed within 15 days after deadline).


5:See
 
Tex. R. App. P.
 10.5(b); 
see also Verburgt
, 959 S.W.2d at 617 (remanding to court of appeals for determination of whether Verburgt offered a reasonable explanation).


6:See 
Tex. R. App. P
. 25.1, 26.1 (providing, together, that appellate court has jurisdiction over timely filed notice of appeal),
 42.3(a), 43.2(f).